Citation Nr: 1144403
Decision Date: 12/05/11	Archive Date: 01/30/12

DOCKET NO. 07-00 067A        DATE DEC 05 2011

On appeal from the Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to November 1977 and from March 1980 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The September 2005 rating decision on appeal granted the Veteran service connection and a 30 percent rating for PTSD, effective from January 20, 2005.

The Veteran testified before a Decision Review Officer in November 2007 and he testified before a Veterans Law Judge in March 2010. In February 2011, the Veterans Law Judge dismissed issues of increased ratings for bilateral hearing loss and hemorrhoids in light of the Veteran's withdrawal of those issues. In addition, the Veterans Law Judge remanded the appeal of the PTSD issue for additional development. In August 2011 the RO increased the Veteran's initial rating for PTSD to 70 percent, also effective from January 20, 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

In October 2011, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the March 2010 videoconference hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing. The Veteran responded that he wanted a new Board hearing before a Veterans Law Judge at the RO by videoconference. A remand is therefore necessary to schedule the requested hearing.

-2-

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

-3-





